Citation Nr: 1640293	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984, from May 1997 to January 1998 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and his wife testified at a videoconference Board hearing before the undersigned in June 2016. 


FINDING OF FACT

OSA was first manifest during active duty.


CONCLUSION OF LAW

OSA was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for OSA, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Nonetheless, the Board notes that during the Board hearing, the undersigned VLJ clarified the issue on appeal, discussed with the Veteran the issue on appeal and the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

Analysis

As an initial matter, the Board has considered the fact that the Veteran served in the Southwest Asia Theater of operations, specifically Iraq, during the Persian Gulf War.  Nevertheless, as discussed below, the Veteran is currently diagnosed with a known clinical diagnosis and, therefore, not a qualifying chronic disability.  As such, the provisions of 38 U.S.C.A. § 1117 do not apply. 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran served as an infantryman and had multiple overseas tours of duty to include in Iraq during the Persian Gulf War, as well as earlier service in Bosnia and Grenada.  He claims his present disability, sleep apnea diagnosed in an April 2010 sleep study, is related to service in Iraq from March 2004 through March 2005 or service-connected posttraumatic stress disorder (PTSD).  

As to in-service incurrence, the limited available service treatment records reflect that the Veteran denied frequent trouble sleeping in March 1991 and December 1985, prior to when he alleges he first experienced OSA.  He also denied a series of possible complaints, to include feeling tired after sleeping in March 2005 when examined just two days after departure from the Persian Gulf Theater of Operations.  Nonetheless, he claimed in his November 2013 substantive appeal that he experienced symptoms of sleep apnea while on active duty many times, particularly while deployed to Iraq.  He explained that he reported his symptoms to his first sergeant and commander, but pressing duty requirements precluded him from getting timely medical examinations.  His testimony before the undersigned was also to this effect; he added that his comrades would wake him up in Iraq because he appeared to stop breathing and because he snored so loudly they were awakened.  He explained that while in combat situations in Iraq he was required to go on patrols but that the soldiers were required to get a minimum of two to four hours of sleep per 24 hours to patrol.  Since his comrades could not sleep due to his snoring, he tried to stay awake for the entire 24 hour periods.  He would sometimes fall asleep doing his watch.  The nurse attached to his unit saw this and recommended that the commander give the Veteran designated time to rest.  He testified that he would tell them he could not sleep due to the circumstances of the mission.  He testified that he did not want to be singled out and dishonored so he just tried to tough it out and keep doing his job on two to three hours sleep rather than continuing to seek assistance.  Having reviewed the Veteran's DD 214's, which contain substantial information about his duties as an infantryman in areas of imminent danger, the Board accepts the Veteran's report of his snoring and interrupted breathing in his sleep as consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154 (b).  

Therefore, the only remaining considerations are whether the Veteran's OSA diagnosed in 2010 is related to (1) his in-service observed snoring and breathing cessation in his sleep in 2004 and 2005, see Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), or (2) service-connected PTSD.  

While the record contains no medical opinion evidence for or against a relationship between OSA and either snoring in service or PTSD, the Veteran's wife provided testimony in support of this claim which the undersigned finds pertinent to the issue of nexus.  She stated that she first observed her husband's snoring right after he initially went to Iraq in 2004.  He had come home from Iraq on a two week leave.  She noticed that he was snoring a lot and she had to wake him up in the middle of the night because he also appeared to stop breathing.  She mentioned it to him and he said that his comrades in the barracks in Iraq had also been complaining that they could not sleep due to his snoring.  She testified that he went back to Iraq and then, after six more months, right after he came back, she noticed that he was worse with the same symptoms.  He continued to become worse thereafter.  It got to the point where every night she had to wake him up.  She said it was then that they decided to go to the doctor.  At the doctor, they gave him medication to help him sleep and he was diagnosed with PTSD.  She testified that at first the doctors only associated his sleep difficulty with PTSD, but that they kept going to doctors since the sleep problems would not stop despite the medications which included sleep and PTSD medications.  They kept complaining, and he eventually he got the sleep study test which showed sleep apnea.  She stated that despite the actual diagnosis in 2010, it was back in 2004 when he first came home on leave from Iraq and then in 2005 when he came home for good, that the condition started.  She noted that he never had a problem before that, and they had been married 43 years, or so.  

Post service treatment records show considerable treatment for PTSD starting in August 2006.  Inasmuch as the records show complaints of difficulty sleeping, restless sleep and nightmares, consistent with the Veteran's wife's testimony, they do not actually indicate complaints or findings of sleep apnea, snoring or reports of breathing cessation in his sleep.  Additionally, a June 2007 VA examination for PTSD reflects the Veteran's report that he became aware of PTSD symptoms as soon as he got back from Iraq to Fort Hood based on the fact that he began awakening during the night from nightmares of combat feeling shaky, sweaty, and unable to get back to sleep.  He reported that he often did not try to get back to sleep because he was afraid of not waking up and feeling as if he was going to be attacked.  He reported several of these episodes a month.  In a July 2010 PTSD examination report, he endorsed trouble sleeping for 5 years, citing nightmares and restless sleep.  

The Board acknowledges that the Veteran and his wife are competent to report their observations, to include snoring and trouble breathing while sleeping.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Also, the Board finds credible the Veteran's written and oral assertions that he first began experiencing symptoms of OSA during service.  These assertions are within the Veteran's competency as a layperson and they are corroborated by his wife who is also competent to provide evidence of the symptoms she observed during her over 43 year relationship with the Veteran.  See Jandreau, supra; Buchanan, supra. 

Therefore, the Board finds the Veteran's assertions regarding his sleep-related symptomatology to be both competent and credible, as they are consistent with and supported by his circumstances of service as well as his reports related to his PTSD treatment after service.  Also, the testimony of his wife was credible and extremely clarifying.  It is accorded a high degree of probative value as it explained why there was no actual diagnosis of OSA until 2010 despite the Veteran's contentions that the condition existed since his service in Iraq.  Her testimony, taken in conjunction with the examination and treatment record, provides a rational basis for how OSA could have been manifested in service in 2004 and 2005 but not diagnosed until 2010.

Although the Veteran contends that his OSA and service-connected PTSD are related, as the Board presently finds that his OSA began in service, a finding of secondary service connection is unnecessary.  

The Board acknowledges the lack of medical opinions in this case but finds that the Veteran and his wife's competent and credible lay statements and testimony regarding experiencing symptoms of OSA since service in Iraq are sufficient to establish a nexus under the unique circumstances of this case.  

For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's OSA was incurred during service and that service connection must be granted.  


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


